DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 2/11/2022 was not entered because entry of the amendment would unduly interfere with the preparation of the Office action.  See 37 CFR 1.115(b)(2).  The examiner spent a significant amount of time on the preparation of an Office action before the preliminary amendment was received.  On the date of receipt of the amendment, the examiner had completed the search as well as already drafted the entire office action.
Furthermore, entry of the preliminary amendment would require significant additional time on the preparation of the Office action.  Specifically, entry of the preliminary amendment would require the examiner to re-write the entire action. The amendment significantly changes the scope of the claims which would necessitate a new search. Additionally, the amendment proposed to present numerous new claims which were not previously presented which would require new search and consideration. Finally, the proposed amendment would introduced new grounds of examination, specifically, the possibility of a restriction between the independent claims. 
A responsive reply (under 37 CFR 1.111 or 37 CFR 1.113 as appropriate) to this Office action must be timely filed to avoid abandonment.  
If this is not a final Office action, applicant may wish to resubmit the amendment along with a responsive reply under 37 CFR 1.111 to ensure proper entry of the amendment. See also MPEP 714.01(e) IV B. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mittelstadt (US 6,033,415 A), hereinafter Mittelstadt in view of Zerbato (WO 2016/020773 A1), hereinafter Zerbato and Soe-Knudsen (US 20130079928 A1), hereinafter Soe-Knudsen.
Regarding claim 1, Mittelstadt, Zerbato, and Soe-Knudsen teach an apparatus for calibration of a robotic arm having an end effector of a robot.
Mittelstadt teaches a robotic arm having an end effector of a robot (see fig. 1); and
wherein the apparatus comprises a mechanical digitizer probe (see at least column 11 line 13 – line 32: “Bone digitizer arm 100 is preferably an articulated structure having a fixed proximal end 102 and a freely movable distal end 104, as shown. Being attached to robot 26, its fixed proximal end 102 will be immobilized at a known location within the robotic coordinate system. Digitizer arm 100 preferably is comprised of a plurality of links 101, 103, 105, 107 and 109, connected at joints 106, 108, 110, 112 and 114, as shown. High resolution position sensors 111, 113, 115, 117 and 119 are disposed at flexible joints 106, 108, 110, 112, and 114 as shown. Using position sensors 111, 113, 115, 117, and 119 and appropriate software, bone digitizer arm 100 can produce accurate measurements of the position of distal end 104, (and specifically the sterile tipped probe link 109 mounted thereto), with respect to fixed proximal end 102 as distal end 104 is moved to various locations. As can be seen schematically in FIG. 3, rotation about flexible joints 106, 108, 110, 112, and 114 is accomplished with various joints rotating about axes normal to one another such that motion of distal end 104 of digitizer arm 100 can be accomplished in any of 5 degrees of freedom relative to fixed distal end 102”).
Mittelstadt fails to teach:
A magnetic coupler having a body, a receiving face, a mounting member, and a magnetic portion;
The mounting member configured to fixedly connect to the end effector of the robotic arm;
The mechanical digitizer probe having a ball and a handle, where said ball is fixedly attached to a distal end of the handle;
And the ball is removably coupled to said magnetic coupler via the magnetic portion on the receiving face to form a rotatable ball and socket connection;
And where a proximal end of the handle is adapted to be attached to a mechanical digitizer associated with the robot;
Zerbato teaches:
A magnetic coupler having a body, a receiving face, a mounting member, and a magnetic portion (see at least Figs. 1, 7 and 8; see also page 4 lines 2 – 9: “As regards the magnetic coupling spherical joint 4 it is observed that, in particular in figures 2 to 10, it comprises a spherical head 5 belonging to the terminal section 2d of the anthropomorphic arm 2, which is configured to be removably coupled to a spherical seat 6 which belongs to the handpiece 3. In particular, it is observed that the spherical seat 6 belongs to an annular body 7 which is associated to the handpiece 3 and in which the spherical seat 6 is constituted by the perimeter edge which delimits the through hole 7a obtained in the annular body 7”);
The mounting member configured to fixedly connect to the end effector of the robotic arm (see at least Figs. 1 and 2; see also page 3 line 23 – page 4 line 1: “The anthropomorphic arm 2 also comprises a third section 2c associated to the second section 2b through a third joint 50 configured to define a third rotation axis X and a terminal section 2d having an end configured to be associated to the third section 2c and the opposite end associated to the handpiece 3 according to a configuration which defines a spherical joint 4 to be better defined hereinafter. Thus, the first joint 30 is referred to as "torso joint", the second joint 40 is referred to as "shoulder joint", the third joint 50 is referred to as "elbow joint" and the spherical joint 4 is referred to as a "wrist" according to a denomination of the anthropomorphic type which identifies the method of movement of the handpiece 3 associated to the anthropomorphic arm 2. According to the invention, the handpiece 3 is removably associable to the terminal section 2d of the anthropomorphic arm 2 through the spherical joint 4 which is of the magnetic coupling type”);
The mechanical digitizer probe having a ball and a handle, where said ball is fixedly attached to a distal end of the handle (see at least Figs. 7 and 8; see also page 3 lines 23 – 28: “The anthropomorphic arm 2 also comprises a third section 2c associated to the second section 2b through a third joint 50 configured to define a third rotation axis X and a terminal section 2d having an end configured to be associated to the third section 2c and the opposite end associated to the handpiece 3 according to a configuration which defines a spherical joint 4 to be better defined hereinafter”); 
And the ball is removably coupled to said magnetic coupler via the magnetic portion on the receiving face to form a rotatable ball and socket connection (see at least Figs. 7 and 8; see also page 4 lines 2 – 9: “As regards the magnetic coupling spherical joint 4 it is observed that, in particular in figures 2 to 10, it comprises a spherical head 5 belonging to the terminal section 2d of the anthropomorphic arm 2, which is configured to be removably coupled to a spherical seat 6 which belongs to the handpiece 3. In particular, it is observed that the spherical seat 6 belongs to an annular body 7 which is associated to the handpiece 3 and in which the spherical seat 6 is constituted by the perimeter edge which delimits the through hole 7a obtained in the annular body 7);
Soe-Knudsen teaches:
And where a proximal end of the handle is adapted to be attached to a mechanical digitizer associated with the robot (see at least Figs 3 and 4; see also [0121]: “The representation combines each element in the chain to one model. The model reflects the physical characteristic of the closed chain, and makes it possible to relate each element to each other. Depending on the equipment used to connect the robots, different approaches may be used. In the basic installation, the tool flanges are connected via a stiff solid adapter 2, and the base flanges are connected with a stiff solid adapter 4 and all the joints in the chain are represented by DH parameters as described above. This has the advantages as being a minimal complete representation describing the joints' rotational axes in the system relative to each other, see illustration FIG. 3 showing two robots 6 and 8, connected to each other in a closed chain via the adapters 2 and 4. In FIG. 4 is illustrated an alternative closed chain configuration of two robots 6, 8, which are connected at their tool flanges via the adaptor 2. The base flanges 10 are mounted on a surface, from which distance between the base flanges 10 can be determined, which is enough information in order to "close the chain". In FIGS. 3 and 4 are illustrated two industrial robots 6 and 8, of the type UR5 manufactured by Universal Robots”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digitizer probe as taught by Mittelstadt with the teachings of Zerbato and Soe-Knudsen because as stated by Soe-Knudsen: “Thus, although there exists a multitude of ways of calibrating a robot, all of them require some kind of additional active measurement equipment, i.e. measurement equipment comprising sensors, and specialized knowledge of how to use said measurement equipment, and furthermore rely on the accuracy by which the physical characteristics of said equipment is known”. The teachings of connecting robotic arms together for calibration taken in combination with the digitizer arm would provide the benefit of reducing time and further special equipment as further stated: “Hereby is achieved a calibration method, which does not depend on the precision of external active measurement equipment--only the robots themselves are used. The inventive method combines the robots into a closed chain in order to obtain information, which is then used to adjust the kinematic parameters of the robots, i.e. used to update the kinematic models of the robots, whereby the robots are calibrated”. The teachings of a magnetic coupler as taught by Zerbato as means of connection between the end effector and digitizer arm would further improve the device by providing a quicker and easier means of coupling and decoupling. As stated by Zerbato: “Regardless of the fact that the spherical joint is obtained according to one or the other described embodiments, it allows obtaining both objects set by the invention given that, the coupling between the spherical head 5 and the spherical seat 6 being of the magnetic type, a quick coupling and de-coupling of the handpiece 3 from the anthropomorphic arm 2 is possible without having to proceed long and laborious operations for mounting and demounting the coupling spherical joint which are instead necessary in equivalent devices of the 

Regarding claim 2, the combination of Mittelstadt, Zerbato, and Soe-Knudsen teaches the apparatus of claim 1.
Zerbato further teaches wherein the ball is made of a material with ferromagnetic or paramagnetic properties (see at least pg 4 line 34 – pg 5 line 1: “According to the invention, the handpiece 3 is removably associable to the terminal section 2d of the anthropomorphic arm 2 through the spherical joint 4 which is of the magnetic coupling type”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digitizer probe as taught by Mittelstadt with the teachings of Zerbato and Soe-Knudsen because the teachings of a magnetic coupler as taught by Zerbato as means of connection between the end effector and digitizer arm would further improve the device by providing a quicker and easier means of coupling and decoupling. As stated by Zerbato: “Regardless of the fact that the spherical joint is obtained according to one or the other described embodiments, it allows obtaining both objects set by the invention given that, the coupling between the spherical head 5 and the spherical seat 6 being of the magnetic type, a quick coupling and de-coupling of the handpiece 3 from the anthropomorphic arm 2 is possible without having to proceed long and laborious operations for mounting and demounting the coupling spherical joint which are instead necessary in equivalent devices of the known type available in the market”. 


Soe-Knudsen further teaches:
Manipulating said robotic arm to a plurality of calibration locations (see at least [0138]: “The illustrated embodiment comprises the steps of: Providing R robots having multiple joints, a base flange and a tool flange. In step 22 a closed chain is formed from the R robots. Then in step 28 the corresponding position pairs are collected. Then, in step 30 it is evaluated whether enough data is collected in order to estimate the models. If this is not the case, then step 26, the joint positions of the robots, is changed and the corresponding position pairs are collected as indicated by the block 28”);
Pausing said robotic arm at each calibration location (see at least [0143]: “FIG. 14 and FIG. 15 show a flow chart for saving sensor information as indicated by step 62 in FIGS. 12 and 13. FIG. 14 illustrates the flow chart for saving sensor information of non-synchronized robots, and FIG. 15 shows one for synchronized robots. In the first step 84 in FIG. 14, the movement of the robots is paused, then in step 86 it is evaluated whether the robots are stopped, and if affirmative, then the sensor information, e.g. joint angles, is saved in step 88, whereafter movement of the robots is continued in step 90”);
Recording a set of joint values for the robotic arm at each calibration location (see at least [0138]: “The illustrated embodiment comprises the steps of: Providing R robots having multiple joints, a base flange and a tool flange. In step 22 a closed chain is formed from the R robots. Then in step 28 the corresponding position pairs are collected. Then, in step 30 it is evaluated whether enough data is collected in order to estimate the models. If this is not the case, then step 26, the joint positions of the robots, is changed and the corresponding position pairs are collected as indicated by the block 28”);
Measuring with said mechanical digitizer a spatial position of the end effector at each calibration location (see at least [0068] “This and further objectives are achieved by a second aspect of the invention pertaining to a method of converting a working program from a first robot R.sub.1 to a second robot R.sub.2, each robot (R.sub.1, R.sub.2) having joints connecting two flanges: a base flange and a tool flange, the method comprising the steps of: (a) replacing the first robot R.sub.1 with the second robot R.sub.2, (b) providing a working program R.sub.1P associated with the first robot R.sub.1, (c) choosing a number of positions or angles in accordance with the working program R.sub.1P and moving the second robot R.sub.2 to those positions, thereby providing a position or angle pair data set and then (d) estimating kinematic models (M.sub.1, M.sub.2) of said at least two robots, base flange offset (T.sub.base) and tool center point offset (T.sub.tcp) using the position pair data set, and then [0073] (e) performing a working program conversion on the basis of said estimated kinematic models (M.sub.1, M.sub.2)”). 
Identifying a set of kinematic parameters of the robotic arm with a calibration algorithm utilizing the set of joint values and the spatial position recorded and measured at each calibration location (see at least [0068] “This and further objectives are achieved by a second aspect of the invention pertaining to a method of converting a working program from a first robot R.sub.1 to a second robot R.sub.2, each robot (R.sub.1, R.sub.2) having joints connecting two flanges: a base flange and a tool flange, the method comprising the steps of: (a) replacing the first robot R.sub.1 with the second robot R.sub.2, (b) providing a working program R.sub.1P associated with the first robot R.sub.1, (c) choosing a number of positions or angles in accordance with the working program R.sub.1P and moving the second robot R.sub.2 to those positions, thereby providing a position or angle pair data set &lt;R.sub.1Q, R.sub.2Q&gt;, and then (d) estimating kinematic models (M.sub.1, M.sub.2) of said at least two robots, base flange offset (T.sub.base) and tool center point offset (T.sub.tcp) using the position pair data set &lt;R.sub.1Q, R.sub.2Q&gt;, and then [0073] (e) performing a working program conversion on the basis of said estimated kinematic models (M.sub.1, M.sub.2)”);
And implementing the set of robot kinematic parameters to complete the calibration of the robotic arm (see at least [0068] “This and further objectives are achieved by a second aspect of the invention pertaining to a method of converting a working program from a first robot R.sub.1 to a second robot R.sub.2, each robot (R.sub.1, R.sub.2) having joints connecting two flanges: a base flange and a tool flange, the method comprising the steps of: (a) replacing the first robot R.sub.1 with the second robot R.sub.2, (b) providing a working program R.sub.1P associated with the first robot R.sub.1, (c) choosing a number of positions or angles in accordance with the working program R.sub.1P and moving the second robot R.sub.2 to those positions, thereby providing a position or angle pair data set &lt;R.sub.1Q, R.sub.2Q&gt;, and then (d) estimating kinematic models (M.sub.1, M.sub.2) of said at least two robots, base flange offset (T.sub.base) and tool center point offset (T.sub.tcp) using the position pair data set &lt;R.sub.1Q, R.sub.2Q&gt;, and then [0073] (e) performing a working program conversion on the basis of said estimated kinematic models (M.sub.1, M.sub.2)”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digitizer probe as taught by Mittelstadt with the teachings of Zerbato and Soe-Knudsen because as stated by Soe-Knudsen: “Thus, although there exists a multitude of ways of calibrating a robot, all of them require some kind of additional active measurement equipment, i.e. measurement equipment comprising sensors, and specialized knowledge of how to use said measurement equipment, and furthermore rely on the accuracy by which the physical characteristics of said equipment is known”. The teachings of connecting robotic arms together for calibration taken in combination with the digitizer arm would provide the benefit of reducing time and further special equipment as further stated: “Hereby is achieved a calibration method, which does not depend on the precision of external active measurement equipment--only the robots themselves are used. The inventive method combines the robots into a closed chain in order to obtain information, which is then used to adjust the kinematic parameters of the robots, i.e. used to update the kinematic models of the robots, whereby the robots are calibrated”.

Regarding claim 24, the combination of Mittelstadt, Zerbato, and Soe-Knudsen teaches the method of claim 14.
Mittelstadt further teaches wherein the method of claim 14 further comprises performing a surgical procedure (see at least Summary: “The present invention relates generally to surgical methods and systems. More particularly, the present invention relates to a method and system for registering the position of a robotically manipulated surgical tool with a preoperative image by transforming a data set representing at least a partial image of a long bone to a robotic coordinate system”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mittelstadt in view of Zerbato, and Soe-Knudsen, and Langnau (Design World Website), hereinafter Langnau.

Regarding claim 4, the combination of Mittelstadt, Zerbato, and Soe-Knudsen teaches the apparatus of claim 1. 
Zerbato further teaches wherein the proximal end of the handle further comprises at least one of a threaded hole, an external thread, a clamp, a binding, or hook adapted to attach onto a distal link of said mechanical digitizer (see at least Figs. 1, 2, 7 and 8).
Langnau discloses several different means of connecting different items together with the benefits and costs associated with each. 
Since most robotic devices require several components to be attached together in removable and permanent fashions, the different options available to inventors are well known and well documented. 
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time the invention was made, to pick from one of many types of connectors and incorporate it into the combination of Mittelstadt, Zerbato, and Soe-Knudsen since there are a finite number of identified, predictable potential solutions to the recognized need, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mittelstadt in view of Zerbato, Soe-Knudsen, and Salisbury (US 8,632,064 B2), hereinafter Salisbury.

Regarding claim 7, the combination of Mittelstadt, Zerbato, and Soe-Knudsen teaches the apparatus of claim 1.
Salisbury teaches wherein the magnetic portion comprises a magnet positioned in an interior part of the body where at least a portion of the magnet is exposed on the receiving face (see at least Figs 2A – 2E; see also column 5 line 54 – column 6 line 3: “Referring to FIG. 2E, a variation of the embodiment of FIG. 2A-2D is shown. In this embodiment, magnets 202 protrude through concave spherical surface 214' rather than being embedded below the surface. Magnets 202 may stand proud of surface 214', be flush with it, or be slightly recessed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digitizer probe as taught by Mittelstadt with the teachings of Zerbato, Soe-Knudsen, and Salisbury, because the arrangement of magnets as taught by Salisbury would provide the benefits of a stronger magnetic force by direct contact between the materials while keeping the magnet securely embedded within the body. 

Regarding claim 10, the combination of Mittelstadt, Zerbato, and Soe-Knudsen teaches the apparatus of claim 1.
Salisbury teaches wherein the magnetic coupler further comprises a plurality of supporting members extending from said receiving face. (see at least Figs 2A – 2E; see also column 5 line 54 – column 6 line 3: “Referring to FIG. 2E, a variation of the embodiment of FIG. 2A-2D is shown. In this embodiment, magnets 202 protrude through concave spherical surface 214' rather than being embedded below the surface. Magnets 202 may stand proud of surface 214', be flush with it, or be slightly recessed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digitizer probe as taught by Mittelstadt with the teachings of Zerbato, Soe-Knudsen, and Salisbury, because the arrangement of magnets as taught by Salisbury would provide the benefit of physically supporting the ball joint in the receiving face while simultaneously providing the magnetic force necessary to keep the ball within the socket. 

Allowable Subject Matter
Claims 5, 6, 9, 12, 13, 15-22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
f allowable subject matter:
Claim 5 would be allowable for incorporating the feature of forming the digitizer probe from a single monolithic piece of material.
Mittelstadt teaches a digitizer probe (see at least column 11 line 13 – line 32: “Bone digitizer arm 100 is preferably an articulated structure having a fixed proximal end 102 and a freely movable distal end 104, as shown. Being attached to robot 26, its fixed proximal end 102 will be immobilized at a known location within the robotic coordinate system. Digitizer arm 100 preferably is comprised of a plurality of links 101, 103, 105, 107 and 109, connected at joints 106, 108, 110, 112 and 114, as shown. High resolution position sensors 111, 113, 115, 117 and 119 are disposed at flexible joints 106, 108, 110, 112, and 114 as shown. Using position sensors 111, 113, 115, 117, and 119 and appropriate software, bone digitizer arm 100 can produce accurate measurements of the position of distal end 104, (and specifically the sterile tipped probe link 109 mounted thereto), with respect to fixed proximal end 102 as distal end 104 is moved to various locations. As can be seen schematically in FIG. 3, rotation about flexible joints 106, 108, 110, 112, and 114 is accomplished with various joints rotating about axes normal to one another such that motion of distal end 104 of digitizer arm 100 can be accomplished in any of 5 degrees of freedom relative to fixed distal end 102”).
However, Mittelstadt fails to teach the exact material or design of the digitizer probe. 
Therefore, the combination of features is considered to be allowable. 

Claim 6 would be allowable for incorporating the feature of crafting a digitizer probe out of two or more separate pieces removably assembled with a fastening system operated by a process selected from the group consisting of: screwing, clamping, binding, and hooking.
Mittelstadt teaches a digitizer probe (see at least column 11 line 13 – line 32: “Bone digitizer arm 100 is preferably an articulated structure having a fixed proximal end 102 and a freely movable distal end 104, as shown. Being attached to robot 26, its fixed proximal end 102 will be immobilized at a known location within the robotic coordinate system. Digitizer arm 100 preferably is comprised of a plurality of links 101, 103, 105, 107 and 109, connected at joints 106, 108, 110, 112 and 114, as shown. High resolution position sensors 111, 113, 115, 117 and 119 are disposed at flexible joints 106, 108, 110, 112, and 114 as shown. Using position sensors 111, 113, 115, 117, and 119 and appropriate software, bone digitizer arm 100 can produce accurate measurements of the position of distal end 104, (and specifically the sterile tipped probe link 109 mounted thereto), with respect to fixed proximal end 102 as distal end 104 is moved to various locations. As can be seen schematically in FIG. 3, rotation about flexible joints 106, 108, 110, 112, and 114 is accomplished with various joints rotating about axes normal to one another such that motion of distal end 104 of digitizer arm 100 can be accomplished in any of 5 degrees of freedom relative to fixed distal end 102”).
However, Mittelstadt fails to teach the exact material or design of the digitizer probe. 
Therefore, the combination of features is considered to be allowable. 

Claim 9 would be allowable for teaching wherein the mounting member comprises a plurality of intrusions to align said magnetic coupler in a specific orientation on the end effector.
Salisbury teaches wherein the mounting member includes magnets which can be extruded, hidden, or slightly recessed within the mounting member (see at least Figs 2A – 2E; see also column 5 line 54 – column 6 line 3: “Referring to FIG. 2E, a variation of the embodiment of FIG. 2A-2D is shown. In this embodiment, magnets 202 protrude through concave spherical surface 214' rather than being embedded below the surface. Magnets 202 may stand proud of surface 214', be flush with it, or be slightly recessed”). However, this configuration fails to teach wherein there are intrusions meant to align the magnetic coupler in a specific orientation.
Therefore, the combination of features is considered to be allowable.

Claim 12 would be allowable because it discloses at least one rotation bearing positioned within the body, where said at least one rotation bearing facilitates the rotation of the receiving face relative to the body and about a center axis of the magnetic coupler.
Salisbury teaches wherein the magnetic coupler includes a plurality of supporting members extending from the receiving face (see at least Figs 2A – 2E; see also column 5 line 54 – column 6 line 3: “Referring to FIG. 2E, a variation of the embodiment of FIG. 2A-2D is shown. In this embodiment, magnets 202 protrude through concave spherical surface 214' rather than being embedded below the surface. Magnets 202 may stand proud of surface 214', be flush with it, or be slightly recessed”). However, Salisbury fails to teach the further details of this claim.
Therefore, the combination of features is considered to be allowable.

Claim 13 would be allowable because it is dependent on claim 12. 
	
	Claim 15 would be allowable for using a path equation to calculate the plurality of calculate the plurality of calibration locations to where said robotic arm is manipulated, where said path equation determines multiple sets of joint commands, each set of joint commands specifying a calibration location for said end effector.
While Soe-Knudsen teaches moving the robotic arm to a plurality of positions Manipulating said robotic arm to a plurality of calibration locations, as well as calculating joint positions, (see at least [0138]: “The illustrated embodiment comprises the steps of: Providing R robots having multiple joints, a base flange and a tool flange. In step 22 a closed chain is formed from the R robots. Then in step 28 the corresponding position pairs are collected. Then, in step 30 it is evaluated whether enough data is collected in order to estimate the models. If this is not the case, then step 26, the joint positions of the robots, is changed and the corresponding position pairs are collected as indicated by the block 28”), the reference fails to teach wherein this method is carried out using a path equation. 
Therefore, the combination of features is considered to be allowable. 

	Claims 16 – 22 would be allowable because of their dependence on claim 15. 

Claim 23 would be allowable for disclosing the specific timeframe of 30 seconds to 10 minutes to carry out the method of claim 14.
Soe-Knudsen teaches:
see at least [0138]: “The illustrated embodiment comprises the steps of: Providing R robots having multiple joints, a base flange and a tool flange. In step 22 a closed chain is formed from the R robots. Then in step 28 the corresponding position pairs are collected. Then, in step 30 it is evaluated whether enough data is collected in order to estimate the models. If this is not the case, then step 26, the joint positions of the robots, is changed and the corresponding position pairs are collected as indicated by the block 28”);
Pausing said robotic arm at each calibration location (see at least [0143]: “FIG. 14 and FIG. 15 show a flow chart for saving sensor information as indicated by step 62 in FIGS. 12 and 13. FIG. 14 illustrates the flow chart for saving sensor information of non-synchronized robots, and FIG. 15 shows one for synchronized robots. In the first step 84 in FIG. 14, the movement of the robots is paused, then in step 86 it is evaluated whether the robots are stopped, and if affirmative, then the sensor information, e.g. joint angles, is saved in step 88, whereafter movement of the robots is continued in step 90”);
Recording a set of joint values for the robotic arm at each calibration location (see at least [0138]: “The illustrated embodiment comprises the steps of: Providing R robots having multiple joints, a base flange and a tool flange. In step 22 a closed chain is formed from the R robots. Then in step 28 the corresponding position pairs are collected. Then, in step 30 it is evaluated whether enough data is collected in order to estimate the models. If this is not the case, then step 26, the joint positions of the robots, is changed and the corresponding position pairs are collected as indicated by the block 28”);
Measuring with said mechanical digitizer a spatial position of the end effector at each calibration location (see at least [0068] “This and further objectives are achieved by a second aspect of the invention pertaining to a method of converting a working program from a first robot R.sub.1 to a second robot R.sub.2, each robot (R.sub.1, R.sub.2) having joints connecting two flanges: a base flange and a tool flange, the method comprising the steps of: (a) replacing the first robot R.sub.1 with the second robot R.sub.2, (b) providing a working program R.sub.1P associated with the first robot R.sub.1, (c) choosing a number of positions or angles in accordance with the working program R.sub.1P and moving the second robot R.sub.2 to those positions, thereby providing a position or angle pair data set and then (d) estimating kinematic models (M.sub.1, M.sub.2) of said at least two robots, base flange offset (T.sub.base) and tool center point offset (T.sub.tcp) using the position pair data set, and then [0073] (e) performing a working program conversion on the basis of said estimated kinematic models (M.sub.1, M.sub.2)”). 
Identifying a set of kinematic parameters of the robotic arm with a calibration algorithm utilizing the set of joint values and the spatial position recorded and measured at each calibration location (see at least [0068] “This and further objectives are achieved by a second aspect of the invention pertaining to a method of converting a working program from a first robot R.sub.1 to a second robot R.sub.2, each robot (R.sub.1, R.sub.2) having joints connecting two flanges: a base flange and a tool flange, the method comprising the steps of: (a) replacing the first robot R.sub.1 with the second robot R.sub.2, (b) providing a working program R.sub.1P associated with the first robot R.sub.1, (c) choosing a number of positions or angles in accordance with the working program R.sub.1P and moving the second robot R.sub.2 to those positions, thereby providing a position or angle pair data set &lt;R.sub.1Q, R.sub.2Q&gt;, and then (d) estimating kinematic models (M.sub.1, M.sub.2) of said at least two robots, base flange offset (T.sub.base) and tool center point offset (T.sub.tcp) using the position pair data set &lt;R.sub.1Q, R.sub.2Q&gt;, and then [0073] (e) performing a working program conversion on the basis of said estimated kinematic models (M.sub.1, M.sub.2)”);
And implementing the set of robot kinematic parameters to complete the calibration of the robotic arm (see at least [0068] “This and further objectives are achieved by a second aspect of the invention pertaining to a method of converting a working program from a first robot R.sub.1 to a second robot R.sub.2, each robot (R.sub.1, R.sub.2) having joints connecting two flanges: a base flange and a tool flange, the method comprising the steps of: (a) replacing the first robot R.sub.1 with the second robot R.sub.2, (b) providing a working program R.sub.1P associated with the first robot R.sub.1, (c) choosing a number of positions or angles in accordance with the working program R.sub.1P and moving the second robot R.sub.2 to those positions, thereby providing a position or angle pair data set &lt;R.sub.1Q, R.sub.2Q&gt;, and then (d) estimating kinematic models (M.sub.1, M.sub.2) of said at least two robots, base flange offset (T.sub.base) and tool center point offset (T.sub.tcp) using the position pair data set &lt;R.sub.1Q, R.sub.2Q&gt;, and then [0073] (e) performing a working program conversion on the basis of said estimated kinematic models (M.sub.1, M.sub.2)”);
However, Soe-Knudsen fails to teach wherein the above steps all occur in a total time of 30 seconds to 10 minutes. 
Therefore, the combination of features is considered to be allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blondel et al (US 8,457,790 B2) teaches a method of calibrating a surgical robot.
Hoppe (US 2008/0188986 A1) teaches a method of using kinematic models to improve calibration of multi-jointed robots.
Bowling et al. (US 2014/0222207 A1) teaches a method of improving the accuracy of surgical devices. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 AM to 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/E.R.N./               Examiner, Art Unit 3664                                                                                                                                                                                         
/ADAM R MOTT/             Supervisory Patent Examiner, Art Unit 3664